Title: James Madison to Arthur S. Brockenbrough, 12 February 1827
From: Madison, James
To: Brockenbrough, Arthur S.


                        
                            
                                
                            
                            
                                
                                    Montpellier
                                
                                  Feb 12. 1827
                            
                        
                        I concur with General Cocke in opinion that Mr Mathews may, with the approbation of the Faculty and subject
                            to the further order of the Visitors—proceed with a school of military instruction in the University according
                             the arrangements above proposed,* and that he be allowed the use of an unoccupied pavilion under
                            regulations to be prescribed by the Proctor.
                        
                            
                                signed James Madison
                            
                        
                    *a copy of the arrangements was handed into the Faculty.